Exhibit 10.81

 

AVISCAR INC.

- and -

BUDGETCAR INC.

- and -

WTH CAR RENTAL ULC

as Rental ULC

- and -

WTH FUNDING LIMITED PARTNERSHIP

as Funding LP

- and -

BNY TRUST COMPANY OF CANADA

as Indenture Trustee

- and -

BAY STREET FUNDING TRUST

as Series 2010-1 Note Purchaser

- and -

CANADIAN MASTER TRUST

as Series 2010-2 Note Purchaser

- and -

AVIS BUDGET CAR RENTAL, LLC

as Parent

 

 

AVIS BUDGET SECURITIZATION

THIRD GLOBAL AMENDMENT

 

 

November 27, 2012



--------------------------------------------------------------------------------

THIRD GLOBAL AMENDMENT

THIS THIRD GLOBAL AMENDMENT is made as of November 27, 2012.

AMONG:

 



AVISCAR INC.

- and -

BUDGETCAR INC.

- and -

WTH FUNDING LIMITED PARTNERSHIP, a limited partnership formed under the laws of
the Province of Ontario (“Funding LP”)

- and -

WTH CAR RENTAL ULC, an unlimited liability company formed under the laws of the
Province of Alberta (“Rental ULC”)

- and -

BNY TRUST COMPANY OF CANADA, a trust company incorporated under the laws of
Canada, in its capacity as Indenture Trustee under the Indenture (the “Indenture
Trustee”)

- and -

MONTREAL TRUST COMPANY OF CANADA, a trust company incorporated under the laws of
Canada, in its capacity as trustee of BAY STREET FUNDING TRUST, a trust
established under the laws of the Province of Ontario, in its capacity as a
Noteholder (the “Series 2010-1 Noteholder”)

- and -

BNY TRUST COMPANY OF CANADA, a trust company incorporated under the laws of
Canada, in its capacity as trustee of CANADIAN MASTER TRUST, a trust established
under the laws of the Province of Ontario, in its capacity as a Noteholder (the
“Series 2010-2 Noteholder”)

- and -

AVIS BUDGET CAR RENTAL, LLC

(the “Parent”)

 



--------------------------------------------------------------------------------

WHEREAS Rental ULC and the Indenture Trustee are parties to a Trust Indenture
dated as of August 26, 2010 (the “Indenture”);

WHEREAS Rental ULC, Funding LP, as administrator, and the Indenture Trustee are
parties to a Supplement to the Indenture in respect of Series 2010-1 dated as of
August 26, 2010 (the “Series 2010-1 Indenture Supplement”);

WHEREAS Rental ULC, Funding LP, as administrator, and the Indenture Trustee are
parties to a Supplement to the Indenture in respect of Series 2010-2 dated as of
August 26, 2010 (the “Series 2010-2 Indenture Supplement”);

WHEREAS Rental ULC, Aviscar Inc., Budgetcar Inc., Funding LP and Bay Street
Funding Trust are parties to a Note Purchase Agreement dated as of August 26,
2010 (the “Series 2010-1 Note Purchase Agreement”);

WHEREAS Rental ULC, Aviscar Inc., Budgetcar Inc., Funding LP and Canadian Master
Trust are parties to a Note Purchase Agreement dated as of August 26, 2010 (the
“Series 2010-2 Note Purchase Agreement”);

WHEREAS Rental ULC, Funding LP, as administrator, and the Indenture Trustee are
parties to a Supplement to the Indenture in respect of Series 2011-1 dated as of
March 17, 2011 (the “Series 2011-1 Indenture Supplement”);

WHEREAS the parties hereto (together with certain other parties) made certain
amendments to the Series 2010-1 Indenture Supplement and the Series 2010-2
Indenture Supplement (as well as certain other Transaction Documents) pursuant
to a Global Amendment made as of February 17, 2011;

WHEREAS the parties hereto (together with certain other parties) made certain
amendments to the Series 2010-1 Indenture Supplement, the Series 2010-2
Indenture Supplement, the Series 2010-1 Note Purchase Agreement and the Series
2010-2 Note Purchase Agreement pursuant to a Second Global Amendment made as of
August 22, 2011;

WHEREAS the parties hereto wish to make certain additional amendments to the
Indenture, the Series 2010-1 Indenture Supplement, the Series 2010-2 Indenture
Supplement, the Series 2011-1 Indenture Supplement, the Series 2010-1 Note
Purchase Agreement and the Series 2010-2 Note Purchase Agreement in accordance
with, and pursuant to, Sections 13.1(a)(i), 13.1(b) and 13.2 of the Indenture
and Section 5.6(e) of each of the Series 2010-1 Indenture Supplement and the
Series 2010-2 Indenture Supplement on the terms as set forth herein;

WHEREAS the applicable Rating Agencies have been provided with prior written
notice of the amendments herein provided in accordance with Sections 13.1(a)(i),
13.1(b) and 13.2 of the Indenture and Section 5.6(e) of each of the Series
2010-1 Indenture Supplement and the Series 2010-2 Indenture Supplement; and

WHEREAS the Parent joins as a party hereto solely for the purpose of providing
its consent, confirmation and acknowledgement under Section 2.4 of this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

NOW THEREFORE in consideration of the foregoing and of the mutual covenants and
agreements contained in this Amendment and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties hereto hereby agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

Terms used herein which are defined in the Indenture, either directly or by
reference therein, have the meanings assigned to them in the Indenture unless
otherwise defined herein. In this Amendment:

“Amendment” means this Third Global Amendment;

“Note Purchase Agreements” means the Series 2010-1 Note Purchase Agreement and
the Series 2010-2 Note Purchase Agreement;

“Parent Guarantees” means (i) the parent guarantee provided by the Parent in
respect of Series 2010-1 dated as of August 26, 2010; (ii) the parent guarantee
provided by the Parent in respect of Series 2010-2 dated as of August 26, 2010;
and (iii) the parent guarantee provided by the Parent in respect of Series
2011-1 dated as of March 17, 2011; and

“Supplements” means the Series 2010-1 Indenture Supplement, the Series 2010-2
Indenture Supplement and the Series 2011-1 Indenture Supplement.

 

1.2 Headings

The inclusion of headings in this Amendment is for convenience of reference only
and shall not affect the construction or interpretation hereof.

 

1.3 References to Articles and Sections

Whenever in this Amendment a particular Article, section or other portion
thereof is referred to, unless otherwise indicated, such reference pertains to
the particular Article, section or portion thereof contained herein.

 

1.4 Governing Law

This Amendment is governed by and shall be construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein. Each party
hereto irrevocably submits to the jurisdiction of the courts of competent
jurisdiction in the Province of Ontario in respect of any action or proceeding
relating in any way to this Amendment. The parties hereto shall not raise any
objection to the venue of any proceedings in any such court, including the
objection that the proceedings have been brought in an inconvenient forum.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 2

AMENDMENTS

 

2.1 Amendments to the Supplements

The Supplements are hereby amended as set forth in this Section 2.1:

 

  (a) Part (ii)(B) of Section 5.5(b) of each of the Series 2010-1 Indenture
Supplement and the Series 2010-2 Indenture Supplement is hereby amended by
deleting such part (ii)(B) and replacing it with the following:

“(B) Avis or Budget System Members, Funding LP or Avis or Budget, in each case
pursuant to a Licensee Vehicle Assignment Agreement provided that for any
purchase where the aggregate purchase price of the Vehicles subject to such
purchase is $25,000,000 or more then each of the conditions precedent in
Schedule “C” shall be satisfied and for all other purchases 10 Business Days’
prior written notice of such purchase shall have been provided to each of the
Rating Agencies and, in the case of Used Vehicles only,”

 

  (b) The definition of “Licensee Vehicle Assignment Agreement” in Section 1.1
of the Series 2010-1 Indenture Supplement is hereby amended by deleting the
definition and replacing it in its entirety with the following:

“Licensee Vehicle Assignment Agreement” means an agreement or agreements to be
entered into between Rental ULC and the applicable vendor, in each case in form
and substance satisfactory to the Series 2010-1 Noteholders, acting reasonably,
in connection with the acquisition of Vehicles by Rental ULC (an executed copy
of any such agreement to be delivered to the Series 2010-1 Noteholders by or on
behalf of Rental ULC promptly following such execution).

 

  (c) The definition of “Licensee Vehicle Assignment Agreement” in Section 1.1
of the Series 2010-2 Indenture Supplement is hereby amended by deleting the
definition and replacing it in its entirety with the following:

“Licensee Vehicle Assignment Agreement” means an agreement or agreements to be
entered into between Rental ULC and the applicable vendor, in each case in form
and substance satisfactory to the Series 2010-2 Noteholders, acting reasonably,
in connection with the acquisition of Vehicles by Rental ULC (an executed copy
of any such agreement to be delivered to the Series 2010-2 Noteholders by or on
behalf of Rental ULC promptly following such execution).

 

  (d) The definition of “Licensee Vehicle Assignment Agreement” in Section 1.1
of the Series 2011-1 Indenture Supplement is hereby amended by deleting the
definition and replacing it in its entirety with the following:

“Licensee Vehicle Assignment Agreement” means, where the vendor is Avis or
Budget, an agreement to be entered into between Rental ULC and Avis or Budget,
as applicable, (or between Rental ULC and Funding LP if Funding LP has first
entered into an agreement with Avis or Budget as vendor and Funding LP as
purchaser) and where the vendor is an Avis or Budget System Member, an agreement
to be entered into between Rental ULC and such Avis or Budget System Member (or
between Rental ULC and Funding LP if Funding LP has first entered into an
agreement with such Avis or Budget System Member as vendor and Funding LP as
purchaser), each agreement in respect of which the Rating Agency Condition has
been satisfied.

 

- 4 -



--------------------------------------------------------------------------------

  (e) The definition of “Series 2010-1 Transaction Documents” in Section 1.1 of
the Series 2010-1 Indenture Supplement is hereby amended by deleting the
definition and replacing it in its entirety with the following:

“Series 2010-1 Transaction Documents” means (a) the Indenture, the Master
Vehicle Lease Agreement, the Administration Agreement, the Funding LP
Partnership Agreement, the Funding LP Security Agreement, the Liquidation Agent
Agreement, the Back-up Administration Agreement, the Funding/Rental Purchase
Agreement, and the Account Control Agreement, (b) this Indenture Supplement, the
Note Purchase Agreement, the Fee Letter, the Parent Guarantee, each Licensee
Vehicle Assignment Agreement, and each document listed in clause (b) of this
definition shall also constitute a “Transaction Document” for purposes of the
Indenture.”

 

  (f) The definition of “Series 2010-2 Transaction Documents” in Section 1.1 of
the Series 2010-2 Indenture Supplement is hereby amended by deleting the
definition and replacing it in its entirety with the following:

“Series 2010-2 Transaction Documents” means (a) the Indenture, the Master
Vehicle Lease Agreement, the Administration Agreement, the Funding LP
Partnership Agreement, the Funding LP Security Agreement, the Liquidation Agent
Agreement, the Back-up Administration Agreement, the Funding/Rental Purchase
Agreement, and the Account Control Agreement, (b) this Indenture Supplement, the
Note Purchase Agreement, the Fee Letter, the Parent Guarantee, each Licensee
Vehicle Assignment Agreement, and each document listed in clause (b) of this
definition shall also constitute a “Transaction Document” for purposes of the
Indenture.”

 

  (g) The definition of “Series 2011-1 Transaction Documents” in Section 1.1 of
the Series 2011-1 Indenture Supplement is hereby amended by deleting the
definition and replacing it in its entirety with the following:

“Series 2011-1 Transaction Documents” means (a) the Indenture, the Master
Vehicle Lease Agreement, the Administration Agreement, the Funding LP
Partnership Agreement, the Funding LP Security Agreement, the Liquidation Agent
Agreement, the Back-up Administration Agreement, the Funding/Rental Purchase
Agreement, and the Account Control Agreement, (b) this Indenture Supplement, the
Underwriting Agreement, the Parent Guarantee, each Licensee Vehicle Assignment
Agreement, and each document listed in clause (b) of this definition shall also
constitute a “Transaction Document” for purposes of the Indenture.”

 

  (h) Part (a) of the definition of “Moody’s Total Required Vehicle Collateral
Amount” in Section 1.1 of each of the Supplements is hereby amended by deleting
“(z) 1.52” and replacing it with “(z) 1.47”.

 

  (i) The definition of “Moody’s Non-Program Vehicle Enhancement Percentage” in
Section 1.1 of each of the Supplements is hereby amended by deleting the
reference to “52%” in the first line of such definition and replacing it with
“47%”.

 

- 5 -



--------------------------------------------------------------------------------

  (j) Part (a) of the definition of “DBRS Non-Program Vehicle Enhancement
Percentage” in Section 1.1 of each of the Supplements is hereby amended by
deleting the reference to “45.97%” in the first line of such part (a) and
replacing it with “44.47%”.

 

2.2 Amendments to the Indenture

The Indenture is hereby amended as set forth in this Section 2.2:

Section 1.1 of the Indenture is amended by: (a) deleting the proviso at the end
of the definition of “Eligible Investments” and replacing the comma immediately
preceding such proviso with a period; and (b) by deleting subsection (b)(i) of
the definition of “Qualified Institution” and replacing it with the following:
“(i) has a long-term unsecured debt rating of AA(low) or a certificate of
deposit rating of R-1(middle) from DBRS; and”.

 

2.3 Amendments to the Note Purchase Agreements

The Note Purchase Agreements are hereby amended as set forth in this
Section 2.3:

The definition of “Commitment Termination Date” in Section 1.1 of each of the
Note Purchase Agreements is hereby amended by replacing the date references of
“October 31, 2013” and “October 30, 2012” contained therein with date references
of “October 31, 2014” and “August 31, 2014”, respectively.

 

2.4 Parent Guarantees

The Parent hereby consents to the amendments to the Supplements, the Indenture
and the Note Purchase Agreements effected by this Amendment and confirms and
acknowledges that its obligations under the Parent Guarantees remain in full
force and effect, notwithstanding such amendments.

ARTICLE 3

GENERAL

 

3.1 Effective Date

The amendments set forth in this Amendment shall be effective as of the date
hereof.

 

3.2 Further Assurances

Each of the parties hereto shall promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as any other party hereto may reasonably require from time to time for
the purpose of giving effect to this Amendment and shall use reasonable efforts
and take all such steps as may be reasonably within its power to implement to
their full extent the provisions of this Amendment.

 

3.3 Enurement

This Amendment shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

- 6 -



--------------------------------------------------------------------------------

3.4 Counterparts

This Amendment may be executed in counterparts, each of which shall be deemed to
be an original and all of which taken together shall constitute one and the same
document.

[signature pages follow]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned have executed this Amendment.

 

AVISCAR INC. By:   /s/ David Calabria  

Name:

Title:

 

David Calabria

VP & Assistant Treasurer

 

BUDGETCAR INC. By:   /s/ Tim Smith  

Name:

Title:

 

Tim Smith

Asst. Treasurer

 

WTH CAR RENTAL ULC By:   /s/ David Calabria  

Name:

Title:

 

David Calabria

VP & Assistant Treasurer

 

WTH FUNDING LIMITED PARTNERSHIP, in its own capacity and in its capacity as
Administrator, by its General Partner, AVISCAR INC. By:   /s/ David Calabria  

Name:

Title:

 

David Calabria

VP & Assistant Treasurer

 

BNY TRUST COMPANY OF CANADA, as Indenture Trustee and not in its individual
capacity By:   /s/ Patricia Benjamin  

Name:

Title:

 

Patricia Benjamin

Authorized Officer

 

      S1       GLOBAL AMENDMENT



--------------------------------------------------------------------------------

BNY TRUST COMPANY OF CANADA, as trustee of CANADIAN MASTER TRUST, by its
Securitization Agent, BMO NESBITT BURNS INC. By:   /s/ Terry J. Ritchie  

Name:

Title:

 

Terry Ritchie

Managing Director

 

By:   /s/ Chris Romano  

Name:

Title:

 

Chris Romano

Managing Director

 

MONTREAL TRUST COMPANY OF CANADA, as trustee of BAY STREET FUNDING TRUST, by its
Securitization Agent, SCOTIA CAPITAL INC. By:   /s/ Doug Noe  

Name:

Title:

 

Doug Noe

Managing Director

 

AVIS BUDGET CAR RENTAL, LLC By:   /s/ David Calabria  

Name:

Title:

 

David Calabria

VP & Assistant Treasurer

 

      S2       GLOBAL AMENDMENT